Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated September 15, 2021.  In that Action, the Examiner suggested an interview to discuss, at least, eligible subject matter under §101.  An interview was held on January 2, 2022 to discuss both §§101 and 103.  That interview did not result in an agreement on allowance.  However, the examiner agreed to propose additional claim language that, most likely, would constitute eligible subject matter.  A proposed amendment was provided and discussed in subsequent interviews.   Amendments directed to §103 were also provided.
	Following a subsequent search, agreement was reached on amended, allowable claims on January 26, 2022.   On that date, Applicant’s attorney, Amy Fong, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
As to the pending nonstatutory double patenting rejection, Ms. Fong agreed to file an eTerminal Disclaimer which is already of record.  Therefore, that rejection is hereby removed.

	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Amy Fong, Applicant’s Attorney of Record, on January 26, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 

	
(Currently Amended) A computer implemented system for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer, wherein the financing plans are provided by a lender associated with the dealer, the system comprising a transaction server having a computer processor configured to:
(a)	determine a first plurality of financing terms including a first loan amount and a first interest rate for a first financing plan for the purchase of the vehicle without any other products and determine a first dealer reserve to be paid to the dealer by the lender for facilitating the first financing plan, and transmit the first plurality of financing terms to a dealer computing device for display to the dealer in a graphical user interface on the dealer computing device;
accept, from the dealer computing device, a selection of one or more products to be purchased by the buyer with the vehicle, the one or more products comprising one or more aftermarket products and a service contract for the sale of one or more buy down points which provide the buyer with a second financing plan at a second interest rate which is less than the first interest rate;
(c)	determine a second plurality of financing terms for the second financing plan including a second loan amount at the second interest rate and a second dealer reserve to be earned by the dealer for facilitating the second financing plan, wherein the second loan amount is greater than the first loan amount and wherein the service contract is priced to recapture at least some of the difference between the first dealer reserve and the second dealer reserve;
(d)	transmit the second plurality of financing terms to the dealer computing device for display in the graphical user interface on the dealer computing device, wherein the graphical user interface on the dealer computing device is configured to display the first and second financing plans to the buyer based on the selection of the products;
(e)	 determine expected profits for the dealer based on the second financing plan including the sale of the selected one or more products;
(f)	transmit, to an administrative computing device associated with an administrative user of the dealer, for display to the administrative user in a graphical user interface on the administrative computing device, the determined expected profits; and
(g)	receive, from the administrative computing device, a selection of a profit setting based on the determined expected profits, wherein the profit setting represents a portion of the determined expected profits from the sale of the products and is used to generate a display window in the graphical user interface of the dealer computing device for the selection of the one or more products for sale to the buyer. 

2. 	(Canceled) 

3.	(Currently Amended) A system in accordance with claim 1 wherein the one or more aftermarket products comprise one or more of: warranty protection, car protection, and family protection

4.	(Currently Amended) A system in accordance with claim [[3]] 1 wherein the transaction server is configured to accept a change in selection of the one or more buy down points, and in response to the change, the transaction server is configured to determine a new plurality of financing terms including a new interest rate based on the changed selection of the one or more buy down points, and transmit the new financing terms to the dealer computing device for display in the graphical user interface on the dealer computing device.

5. 	(Canceled) 

6.	(Canceled)  

7.	(Currently Amended) A system in accordance with claim [[6]] 1 wherein the graphical user interface on the administrative computing device as one or more of: a dollar amount and a percentage of the profit.

8.	(Currently Amended) A system in accordance with claim 7 wherein a value for the graphical user interface on the administrative computing device.  

9.	(Currently Amended) A system in accordance with claim 8 wherein the graphical control element comprises a slider constrained to accept only values for the 

10.	(Currently Amended) A system in accordance with claim 7 wherein a plurality of graphical control elements is displayed in the graphical user interface on the administrative computing device, each one of the plurality of graphical control elements corresponding to a variable profit setting for a category of products

 (Currently Amended) A computer-implemented method for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer, wherein the financing plans are provided by a lender associated with the dealer, the method comprising:
(a)	determining a first plurality of financing terms including a first loan amount and a first interest rate for a first financing plan for the purchase of the vehicle without any other products, determining a first dealer reserve to be paid to the dealer by the lender for facilitating the first financing plan, and transmitting the first plurality of financing terms to a dealer computing device for display to the dealer in a graphical user interface on the dealer computing device;
accepting, from the dealer computing device, a selection of one or more products to be purchased by the buyer with the vehicle, the one or more products comprising one or more aftermarket products and a service contract for the sale of one or more buy down points which provide the buyer with a second financing plan at a second interest rate which is less than the first interest rate;
(c)	determining a second plurality of financing terms for the second financing plan including a second loan amount at the second interest rate and a second dealer reserve to be earned by the dealer for facilitating the second financing plan, wherein the second loan amount is greater than the first loan amount, and wherein the service contract is priced to recapture at least some of a difference between the first dealer reserve and the second dealer reserve;
(d)	transmitting the second plurality of financing terms to the dealer computing device for display in the graphical user interface on the dealer computing device, wherein the graphical user interface on the dealer computing device is configured to display the first and second financing plans to the buyer based on the selection of the products;
 determining expected profits for the dealer based on the second financing plan including the sale of the selected one or more products;
(f)	transmitting, to an administrative computing device associated with an administrative user of the dealer, for display to the administrative user in a graphical user interface on the administrative computing device, the determined expected profits; and
(g) 	receiving, from the administrative computing device, a selection of a profit setting based on the determined expected profits, wherein the profit setting represents a portion of the determined expected profits from the sale of the products and is used to generate a display window in the graphical user interface of the dealer computing device for the selection of the one or more products for sale to the buyer. 

12. 	(Canceled)

13.	(Currently Amended) A method in accordance with claim 11 wherein the one or more aftermarket products comprise one or more of: warranty protection, car protection, and family protection

14.	(Currently Amended) A method in accordance with claim [[13]] 11 comprising accepting a change in selection of the one or more buy down points, and in response to the change, determining a new plurality of financing terms including a new interest rate based on the changed selection of the one or more buy down points, and transmitting the new financing terms to the dealer computing device for display in the graphical user interface on the dealer computing device.

15. 	(Canceled)

16.	(Canceled)  

17.	(Currently Amended) A method in accordance with claim [[16]] 11 comprising representing the graphical user interface on the administrative computing device as one or more of: a dollar amount and a percentage of the profit.

18.	(Currently Amended) A method in accordance with claim 17 comprising providing a graphical control element in the graphical user interface on the administrative computing device to enable a value for the 

19.	(Currently Amended) A method in accordance with claim 18 comprising providing the graphical control element as a slider constrained to accept only values for the 

20.	(Currently Amended) A method in accordance with claim 17 comprising displaying a plurality of graphical control elements in the graphical user interface on the administrative computing device, each one of the plurality of graphical control elements corresponding to a variable profit setting for a category of products

	
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for financing the purchase of automobiles using a combination of the sale of one or more aftermarket products as well as the sale of “buy down” points – i.e., the practice of allowing the buyer of the car to reduce the interest rate on the loan financing by paying an additional sum to “buy down” the interest rate.  This practice is like paying interest up front.  It reduces the monthly payment the buyer must pay on the loan.  
	However, not all car buyers can afford to buy down the interest rate.  They don’t have the cash.  That is one reason he or she is financing the purchase of the car in the first place.  But they would like the lower payment.  Without a lower payment, the buyer may not be able to purchase the car.  This is not in the interest of either the buyer or the seller, i.e. the auto dealer.  Therefore, the dealer is incentivized to help the buyer finance the car.  
	Consumers realize that dealers make a profit on selling cars.  However, there is a somewhat “hidden” profit made by the dealer on the sale of aftermarket products (e.g. maintenance warranties, paint protection, and the like) as well on the financing itself.  That is, in the latter case, the dealer receives a commission for handling the financing for the lender, which is often a car or credit union.  This is referred to as a “dealer reserve.”
	In the claimed invention, if the dealer is motivated to sell the car, it can use a portion of the profit from aftermarket products as well as the dealer reserve to help the buyer “buy down” the interest rate and lower his or her monthly payment.  Thus, one feature of the claimed invention is a dealer computing device which is displayed to the customer to illustrate the effect of buying one or more aftermarket products.  This feature, plus the “hidden” profit arising from a dealer reserve, can be a mutual benefit for both the dealer and the buyer.
	

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
	Statutory Categories
Independent Claim 1 a system claim and it recites various hardware components such as a server and a processor, as well as other computing devices.  This claim therefore falls into the category of machine/manufacture.  Claim 11 is a method claim and therefore falls into the category of a “process.”   
	The Claim Recites an Abstract Idea
	Claim 1 is illustrative of the recitation of an abstract idea.
	Claim 1 recites the limitation:
	“determine a first plurality of financing terms including a first loan amount and a first interest rate for a first financing plan for the purchase of the vehicle without any other products 5(a) determine a first interest rate for a first financing plan for the purchase without any products;”

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of determining prevailing interest rates for vehicle loan financing.  Interest rates are analyzed and quoted millions of times every day.  For an initial loan amount and initial term, auto lenders will provide their prevailing interest rates.  Furthermore, the mere nominal recitation of terms - such as “server,” or “processor” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as a 
“dealer computing device,” an “administrative computing device,” and a “graphical user interface” of a “dealer computing device.”  Furthermore, these components are recited as interacting in significant and specific ways.  The interface is configured to display various profit settings to the dealer who makes a conscious decision to forego some level of profit in favor of the buyer, as well as display financing options to the buyer based on the purchase of one or more aftermarket products.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
a computer implemented system for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer
wherein the financing plans are provided by a lender associated with the dealer, 
determine a first dealer reserve to be paid to the dealer by the lender for facilitating the first financing plan,  
transmit the first plurality of financing terms to a dealer computing device for display to the dealer in a graphical user interface on the dealer computing device;
accept, from the dealer computing device, a selection of one or more products to be purchased by the buyer with the vehicle, the one or more products comprising one or more aftermarket products and a service contract for the sale of one or more buy down points which provide the buyer with a second financing plan at a second interest rate which is less than the first interest rate;
determine the profits expected from the sale of the selected one or more products 
determine a second plurality of financing terms for the second financing wherein a service contract is priced to recapture at least some of the difference between the first dealer reserve and the second dealer reserve;
determine a second interest rate for a second financing plan for the purchase with the selected one or more products wherein the second interest rate is lower than the first interest rate, 
transmit the second plurality of financing terms to the dealer computing device for display in the graphical user interface on the dealer computing device, wherein the graphical user interface on the dealer computing device is configured to display the first and second financing plans to the buyer based on the selection of the products;
accept a profit setting representing a portion of the expected profits that can be applied to lower the interest rate and facilitate the second financing plan
determine expected profits for the dealer based on the second financing plan 
transmit, to an administrative computing device associated with an administrative user of the dealer, for display to the administrative user in a graphical user interface on the administrative computing device, the determined expected profits;
receive, from the administrative computing device, a selection of a profit setting based on the determined expected profits, wherein the profit setting represents a portion of the determined expected profits from the sale of the products and is used to generate a display window in the graphical user interface of the dealer computing device for the selection of the one or more products for sale to the buyer. 
	
	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of automated computer implemented auto financing systems.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically allowing a dealer to set a profit level for the sale of a vehicle while, at the same time, assisting the buyer in lowering his or her monthly payment by – effectively – buying down the interest rate on the financing.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0003] – [0006] of Applicant’s specification in that the improvement allows for an improved auto financing system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of auto financing and dealer interfaces.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the dealer interface that is generated which is used to efficiently and quickly allow a dealer to close a sale while still preserving a profit on the sale.  Accordingly, the claimed dealer interface solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  
 	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for a dealer interface and an administrative interface which cooperate to determine various financing options for a buyer – including financing of aftermarket products and buying down of the interest rate – and displaying them to both the dealer and the buyer.  However, the displays are different.  The dealer’s interface displays a profit level setting so that the dealer is always aware of the profit level – perhaps reduced but still a positive number – while sacrificing a portion of that profit to buy down the buyer’s interest rate. 
	Neither does the prior art teach or suggest the interplay – in terms of auto financing – between aftermarket products, buying down the financing interest rate, and the dealer reserve level.  
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2016/0110804 to Cotton.  This reference is relevant to the features of making an offer to a customer to buy a new car at the same payment.
U.S. Patent Publication No. 2008/0183633 to Nagelvoort.  This reference is relevant to the features of selling aftermarket products.
U.S. Patent Publication No. 2011/0276467 to Blackburn et al.  This reference is relevant to the features of dealer interfaces to be displayed to the buyer.
U.S. Patent Publication No. 2010/0042491 to Halleck et al.  This reference is relevant to the features of auto financing.
U.S. Patent Publication No. 2005/0021453 to Lyman.  This reference is relevant to the features of buying down an interest rate on a real estate loan.
PCT Patent Publication No. WO 2004/061748 to Nolan et al.  This reference is relevant to the features of shaping different types of loans.

Non-Patent Literature:
Anonymous, “Buying Down the APR,” streetsmartauto.com, 2013
Tim Esterdahl, “Is It Wise to Finance Vehicle Accessories When Buying a New Truck?,” tundraheadquarters.com, 2014
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Rieger is considered the closest.  Rieger is in the same field of endeavor as the claimed invention and relates to a system configured to determine a predetermined interest rate based on a comparison of the expected profits to configurable threshold profit levels; and compute a value for the recurring loan payments based on the initial loan amount, the predetermined interest rate and the predetermined term and frequency of payments. A new interest rate may be computed in response to receiving an interest rate buy down activation from a user device, wherein a portion of the expected profits is applied to buy down the interest. Comparative financing plans are generated including and excluding the sale of products wherein loan parameters and interest rates are adjusted so that the loan payments for a first financing plan are the same as or within a configurable range of the loan payments for a second financing plan.
However, Rieger fails to teach or suggest that the profits can be derived from the dealer reserve.  Furthermore, Rieger fails to disclose separate user interfaces for the dealer and the buyer, wherein the buyer interface displays – in a second financing option – a higher loan amount while allowing the purchaser to obtain an aftermarket product as well as a reduced interest rate.   
Therefore, Rieger does not teach the features discussed above relating to the interactions between an administrative computing device – which instantly generates profit level settings for the dealer – and the dealer/salesman computing device, which has an interface for allowing the dealer to set a profit level setting while still buying down the interest rate for the buyer.  

	With respect to Non-Patent Literature, the publication by “Street Smart” is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of dealer profits to help a buyer reduce the financing interest rate.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

January 29, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691